Exhibit 23.2 Consent of Gary R. Henrie - Attorney at Law Gary R. Henrie Attorney at Law Licensed and the States of Utah and Nevada 2510 E. Sunset Rd. Unit 5-779 Las Vegas, NV89120 I hereby consent to the use of my opinion in the body of the Registration Statementof Rosewood Resources, Inc. on Form S-1 and as an Exhibit to the Registration Statement and to all references to myself under the caption Legal Matters in the Registration Statement. Very truly yours, /s/ Gary R. Henrie Gary R. Henrie, Esq. -1-
